DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 8, 18 are objected to because of the following informalities:  there is a missing period.  (see MPEP 608.01(m) - each claim begins with a capital letter and ends with a period).  Appropriate correction is required.
Claims 12-20, recite “The system of claim …”, The system lacks antecedent basis. These claims should recite “The computerized media recommendation system of claim…”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 


Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 10,339,171 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims being examined are merely broader than the claim patented before, and therefore the claims are not patentably distinct (See In re Goodman).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 11-20 are rejected under 35 U.S.C 101 because claimed invention is directed to non-statutory subject matter. 
 
With regard to claim 11, this claim is directed to a computerized media recommendation system configured to perform some functions. Claim does not include any hardware component that is tied with the features recited in the claim. As such, the computerized media recommendation system is reasonably interpreted as software per se.
computerized media recommendation system” of Claim 11 is a computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
Claims 12-20 fail to resolve the deficiencies of claim 26; therefore are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vinna et al (US Patent Application Publication 2014/0229894 A1 hereinafter Vinna in view of Ross et al (US Patent Application Publication 2015/0220525 A1 hereinafter Ross)
With regard to claims 1, 11, Vinna teaches a computer-implemented method, a computerized media recommendation system comprising: 
selecting a plurality of seed media items from among a plurality of media items available for playback to a user within a computerized media recommendation system <fig 3 shows a user can select a seed song para 0035> ;

receiving a first feedback regarding the first seed media item from the user <user can provide a feedback fig 4A, para 0040>;
modifying the contents of the pool based upon the first feedback to generate a modified pool, wherein the modified pool includes at least one media item not included in the pool, excluded at least one media item included in the pool, or both <based upon feedback pool, media item can be removed or added from the pool of media items para 0041>.
Vinna does not appear to explicitly disclose remaining limitations of this claim. In the same field of endeavor, Ross teaches
receiving a selection of a first seed media item from among the plurality of seed media items from the user <seed media item can be selected para 0025-0026, 0068>; 
automatically generating a pool of media items based upon the first seed media item, the pool comprising a subset, less than the whole, of the plurality of media items available within the computerized media recommendation system <media can be updated dynamically and media can be added/removed para 0069>; 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Vinna, Ross before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Vinna to include the teachings of Ross, 
With regard to claims 2, 12, these claims depend upon claims 1, 11 respectively, which are rejected above. In addition, Vinna teaches: 
selecting a second media item from the pool based upon the first media item <song corresponding to selected seed can be can be provided fig 4A item 405, 415 para 0038>. 
With regard to claims 3, 13, these claims depend upon claims 2, 12 respectively, which are rejected above. In addition, Ross teaches, wherein the first media item is represented in the computerized media recommendation system as a first vector, and the second media item is represented in the computerized media recommendation system as a second vector <weights (vector) are associated to the media and based upon feedback, weight are adjusted para 0068 see fig 6, 7>. 
With regard to claims 4, 14, these claims depend upon claims 3, 13 respectively, which are rejected above. In addition, Vinna teaches, wherein the second vector is closer to the first vector than any vector of any other media item in the pool <weight is decreased on a negative feedback and is candidate for removal para 0068>. 
With regard to claims 5, 15, these claims depend upon claims 3, 13 respectively, which are rejected above. In addition, Ross teaches wherein the first feedback is a negative feedback, and wherein modifying the contents of the pool 
With regard to claims 6, 16, these claims depend upon claims 5, 15 respectively, which are rejected above. In addition, Ross teaches wherein the negative feedback comprises one user interaction selected from the group consisting of: a dislike and a skip <user feedback can be dislike, skip para 0006, 0025>. 
With regard to claims 7, 17, these claims depend upon claims 3, 13 respectively, which are rejected above. In addition, Vinna teaches wherein the first feedback is a positive feedback, and wherein modifying the contents of the pool comprises adding at least one media item to the pool from among the plurality of media items available within the computerized media recommendation system <positive feedback, media can be added para 0045-0056>. 
With regard to claims 8, 18, these claims depend upon claims 7, 17 respectively, which are rejected above. In addition, Vinna teaches wherein the positive feedback comprises one user interaction selected from the group consisting of: a like, a play, and a full play <a like, a long play para 0006, 0025>. 
With regard to claims 9, 19, these claims depend upon claims 1, 11 respectively, which are rejected above. In addition, Ross teaches wherein the modified pool is generated subsequent to receiving the first user feedback, subsequent to beginning playback of the first seed media item, prior to completing playback of a 
With regard to claims 10, 20, these claims depend upon claims 1, 11 respectively, which are rejected above. In addition, Vinna teaches further teaches:
beginning playback of a subsequent media item from the modified pool <media can start playing para 0048, fig 4>; 
receiving a second feedback from the user regarding the subsequent media item <feedback can be provided fig 4 item 453, 454>; and 
further modifying the modified pool to generate a second modified pool, based upon the second feedback <media items can be dynamically generated based upon feedback para 0056>. 
Conclusion

The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173